DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species B, F, H and L in the reply filed on 4/9/21 is acknowledged.  The traversal is on the ground(s) that “Under MPEP 808.01(a), it is not permissible to impose a species restriction requirement for "unclaimed" species.”  This is not found persuasive because this is a misinterpretation of MPEP 808.01(a).  In fact, MPEP 808.01(a) states “In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.”  As the application presents at least 13 different sub-species (with over 100 different possible combination), the generic claims would represent an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 217, 218.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 recites “dray cells.”  This should read –dry cells--.
Claim 2 is objected to because of the following informalities:  
Line 2 recites “intercoastal spar.”  This should read –intercostal spar--.
Line 3 recites “fixed to a respect one.”  This should read – fixed to a respective one--.  
Claim 10 is objected to because of the following informalities:  line 1 recites “at least on of.”  This should read – at least one of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2 recites that the “spar is a partial height intercostal spar.”  It is not clear what the height is a portion of, meaning it is not clear how “partial” the height it.  For the purposes of this action, it will be interpreted that the spar is less tall than the total wing.
Regarding claim 6, line 1 recites that “the intercostal spar is a full height spar.”  It is not clear what “full” height is intended to signify, or what the desired size or dimensions are intended to be. For the purposes of this action, it will be interpreted that the spar is as tall as the total wing.
Regarding claim 19, line 1 recites “wherein the leading edge is configured to form a primary load path for at least some of a spanwise primary load applied to the aircraft wing section.”  It is unclear how this load is quantified.  How is it a “primary load path” for “some of” a load?  As recited, there is no way to interpret how much load the leading edge supports.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlett US 2,427,853 in view of Waku US 2013/0277372 and Burnelli US 1,917,428.
Regarding claim 1, Goodlett teaches a wing section of an aircraft wing comprising: 
ribs 30 
a skin 12 fixedly attached to the ribs and including an upper wing skin, a lower wing surface, and a leading edge of the aircraft wing; and
cells each within an enclosed volume defined, at least in part, by adjacent ones of the ribs, the upper wing surface, the lower wing surface, and the leading edge.

    PNG
    media_image1.png
    452
    574
    media_image1.png
    Greyscale

Figure 1- Goodlett Figure 4
Goodlett does not teach that the cells comprise wet cells and dry cells.  Waku teaches an aircraft wing which comprises: 
ribs oriented in a chordwise direction of the aircraft wing; 
a skin fixedly attached to the ribs and including an upper wing skin 31, a lower wing surface 32, and a leading edge 21 of the aircraft wing; 
a wet cell 5
dry cells (other chambers) each within an enclosed volume defined, at least in part, by adjacent ones of the ribs, the upper wing surface, the lower wing surface, and the leading edge, and each of the dry cells is between adjacent ones of the wet cells and does not include or form a fuel tank.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett with wet cell fuel tanks as taught by Waku in order to make use of space within the wings to store fuel.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional wet cells in order to store more fuel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Goodlett does not teach at least one mounting point in a plurality of the dry cells, wherein the at least one mounting point is configured to support at least one support apparatus for a device external of the skin.  Burnelli teaches an aircraft wing comprising dry cells and a mounting point configured to support at least one support apparatus 28 external of the skin.

    PNG
    media_image2.png
    427
    684
    media_image2.png
    Greyscale

Figure 2- Burnelli Figures 1 and 2
[AltContent: textbox (Figure 3- Burnelli Figure 4)]
    PNG
    media_image3.png
    446
    271
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett with mounting points and leading-edge high-lift devices as taught by Burnelli in order to provide adjustability and variation in chord and camber (column 1, lines 3-44).
Regarding claim 2, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  Burnelli also teaches at least one intercostal spar (the section of 15 which spans the ribs) in at least one of the dry cells, wherein ends of the at least one intercostal spar are each fixed to a respect 14 defining the dry cell and the at least one mounting point is mounted to the at least one intercostal spar.
Regarding claims 3 and 16, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 2.  Burnelli also teaches that the at least one intercostal spar 15 includes a front intercostal spar, and the at least one support apparatus 28 is a leading edge high-lift device support apparatus extending from the at least one mounting point through an opening in the leading edge of the skin to the device.
Regarding claim 4, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 2.  Burnelli also teaches that the at least one intercostal spar is a partial height intercostal spar, as it is not as tall as the total wing.
Regarding claim 5, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 2.  Burnelli also teaches that the at least one mounting point includes an intermediate rib having an end fixed to the at least one intercostal spar and extending from the at least one intercostal spar in the chordwise direction.  In this interpretation, a portion of support frame 15 that extends chordwise is interpreted as the rib.
Regarding claim 6, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 2.  Burnelli does not teach that the intercostal spar is a full height spar, however it would have been an obvious matter of design choice to make the spar the full height of the wing in order to provide maximum structural support, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Neither Goodlett nor Burnelli explicitly teach that at least one of an upper and lower edge of the full height intercostal spar abuts a stringer on the inside surface of the skin, however it would have In re Japikse, 86 USPQ 70.
Regarding claim 7, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  While Waku does not explicitly teach a wet conduit, it is inherent that there would be some form of wet conduit so that the fuel can be moved, loaded or unloaded.  If applicant does not agree that the wet conduit is inherent, then examiner is taking official notice that it is well-known in the art to have fuel conduits inside an aircraft.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett and Waku with wet conduits in order to fill or drain the fuel tanks, or to utilize the fuel in other areas of the aircraft.
Regarding claim 8, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 7.  Neither Goodlett nor Waku teach that the wet conduit comprises an integral feature of a stringer, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the conduit integrally with a stringer in order to reduce part count, simplify manufacturing or strengthen the conduit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 9, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  Burnelli also teaches that the dry cell comprises an additional mounting point for mounting a leading edge high-lift device support apparatus.  Note that there are several mounting points for leading edge high-lift device support apparatus 28.  In an alternate interpretation, Burnelli also teaches that 28.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett with mounting points and trailing-edge high-lift devices as taught by Burnelli in order to provide adjustability and variation in chord and camber (column 1, lines 3-44).
Regarding claim 10, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  Burnelli also teaches that at least one of the dry cells includes: 
a second mounting point; 
a trailing edge high-lift device 31 support apparatus 28 mounted to the second mounting point; and 
an opening in the skin at the dry cell, wherein the trailing edge high-lift device support apparatus extends through the opening and is configured to support a trailing edge high-lift device external to the dry cell.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett with mounting points and trailing-edge high-lift devices as taught by Burnelli in order to provide adjustability and variation in chord and camber (column 1, lines 3-44).  As modified, there would necessarily be a trailing edge high-lift device support opening through the skin into the dry cell, for enabling connection of a trailing edge high-lift device support apparatus in the dry cell to a trailing edge high-lift device external to the dry cell.
Regarding claim 11, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 10.  Burnelli also teaches that the trailing edge high-lift device 31 comprises a flap 33 and the trailing edge high-lift device support apparatus comprises a beam 28 with a rack 29 and pinion 18
Regarding claim 12, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 10.  Burnelli also teaches that the dry cells further include a rear intercostal spar 15 having ends each affixed to the ribs 14 on opposite sides of the at least one dry cell, and the second mounting point is mounted to the rear intercostal spar.
Regarding claim 13, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  Burnelli also teaches that the at least one support apparatus 28 includes a leading edge high-lift device support apparatus, and the wing section further comprising an opening in the skin adjacent the dry cell through which extends the leading edge high-lift device support apparatus.
Regarding claim 14, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 13.  Burnelli also teaches a leading edge high-lift device (slat, at 22) forward of the leading edge and mounted to the leading edge high-lift device support apparatus.
Regarding claim 15, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 1.  Goodlett also teaches that the skin 12 comprises a closed loop around the plurality of ribs 30.  Please note that while the trailing edge of Goodlett is closed by closure panel 16, this is similar to how the trialing edge of the current invention is closed by a separate component 210.  In both cases, this trailing edge closure component is interpreted as part of the skin.
Regarding claim 17, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 16.  Goodlett also teaches that each of the wet cells lacks a front spar.  Note that Goodlett does not teach a spar in the front of the wing.
Regarding claim 18, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 17.  Waku also teaches that each of the dry cells lacks a fuel tank.
Regarding claim 19, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 16.  Goodlett also teaches that the leading edge is configured to form a primary load path for at least some of a spanwise primary load applied to the aircraft wing section (as the skin will inherently carry some of the load).
Regarding claim 20, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 16.  Burnelli also teaches that the dry cells comprises: 
a second intercostal spar 15 within the at least one dry cell and extending between the ribs on opposite sides of the at least one dry cell; 
at least one second mounting point attached to the second intercostal spar; and 
a trailing edge high-lift device support apparatus 28 mounted to the at least one second mounting point and extending through an opening in the skin and configured to support a trailing edge high-lift device external to aircraft wing section.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett with mounting points and trailing-edge high-lift devices as taught by Burnelli in order to provide adjustability and variation in chord and camber (column 1, lines 3-44).  As modified, there would necessarily be a trailing edge high-lift device support opening through the skin into the dry cell, for enabling connection of a trailing edge high-lift device support apparatus in the dry cell to a trailing edge high-lift device external to the dry cell.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodlett US 2,427,853 in view of Waku US 2013/0277372, Burnelli US 1,917,428 and Jones US 2007/0102587.
Regarding claim 5, Goodlett, Waku and Burnelli teach the invention as claimed as detailed above with respect to claim 2.  In this interpretation, Burnelli does not teach that the at least one mounting point includes an intermediate rib having an end fixed to the at least one intercostal spar and extending from the at least one intercostal spar in the chordwise direction.  Jones teaches an aircraft wing with a high-lift support apparatus 28, wherein the mounting for the high-lift support apparatus comprises an intermediate rib 26 extending in the chordwise direction.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wing as taught by Goodlett and Burnelli with an additional support rib as taught by Jones in order to ensure adequate support for the high-lift support apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9-12, 15-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-12, 15, 17, 18, 20 and 21 of U.S. Patent No. 10,513,326. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the claimed features, including the wet cells, dry cells, intercostal spars, high-lift supports and devices, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642